IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-82,647-01


                             EX PARTE JOSHUA COBBS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2010-428,786-A IN THE 137TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to sixty years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Cobbs v. State, No. 07-11-00202-CR (Tex. App.—Amarillo July 8, 2011).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that he could file a pro se petition for discretionary review.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                      2

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that he could file a pro se petition for discretionary review. The trial court recommends

that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-11-0202-

CR that affirmed his conviction in Cause No. 2010-428,786 from the 137th District Court of Lubbock

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: January 28, 2015
Do not publish